Citation Nr: 0506370	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  97-09 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. L. Tiedeman







INTRODUCTION

The veteran served on active duty from June 1967 to March 
1971, including service in the Republic of Vietnam from 
September 1969 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.

The case has been before the Board on several previous 
occasions.  In April 1998 and July 1999, the Board remanded 
the case for additional development.  In February 2003, the 
Board denied the veteran's claim.  The veteran appealed this 
decision and by an Order dated in September 2004, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the Board's February 2003 decision.  The matter was remanded 
to the Board in accordance with the parties' August 2004 
Joint Motion for Remand.  


REMAND

In February 2005, the veteran's attorney submitted evidence 
to the Board, arguing this was sufficient to grant the claim 
and further remand for development was not needed.  The Board 
disagrees.  The medical opinion that the veteran has PTSD as 
a result of his service in Vietnam is based on the veteran's 
account of his in-service stressors - an account which has 
yet to be corroborated, as noted in the Board's prior 
decision.  The 2005 medical opinion also states the veteran 
witnessed the death of his childhood friend who was serving 
with him in Vietnam - a false statement since the veteran did 
not witness this death and was not in Vietnam at the time of 
this death.  Therefore, the Board will remand the case in 
accordance with the Joint Motion's instructions.

In the parties' Joint Motion for Remand, further development 
actions that must be taken were identified.  Specifically, in 
a July 1992 letter, the veteran indicated that he had 
received treatment at a Vet Center since 1990.  Records 
reflect, however, that the health care provider referenced by 
the veteran in this letter, R. G. Williams, Ph.D., is 
employed at The Kelley Psychiatric Clinic.  As such, the RO 
should request the veteran to identify the VA Vet Center from 
which he received treatment.  These records, as well as 
records from The Kelley Psychiatric Clinic, should be 
obtained.  Additionally, a February 2003 e-mail from K. 
Guindon, M.D. reflects that this psychologist has treated the 
veteran for PTSD.  All clinical records from Dr. Guindon 
should also be obtained.

Moreover, in a further attempt to verify the veteran's 
alleged stressors, the RO should request information 
regarding the veteran's service unit from the Marine Corps 
Historical Center, History and Museums Division, as indicated 
by the Assistant Head of the Records Correspondence Section 
of the Marine Corps.

Since it is necessary to remand the claim for the above 
reasons, the RO should also take this opportunity to provide 
the veteran a letter with notice of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

1.  The RO should ensure that the 
notification requirements set forth 
at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are fully 
complied with and satisfied.  This 
includes notifying the appellant 
(1) of the information and evidence 
not of record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his 
possession that pertains to the 
claim.

2.  The RO should ask the veteran to 
specify the VA Vet Center where he 
received treatment for PTSD beginning 
in 1990.  Thereafter, the RO should 
obtain these records.

3.  The RO should obtain copies of 
all of the veteran's treatment 
records from The Kelley Psychiatric 
Clinic.  The address of this facility 
is: P.O. Box 7849, Paducah, Kentucky 
42002-7849.  

4.  The RO should obtain copies of 
all of the veteran's treatment 
records from K. Guindon, M.D.  The 
address for Dr. Guindon is: 905 East 
Wood Street, Paris, Tennessee 38242.

5.  The RO should obtain all command 
chronologies submitted by the 
veteran's unit from the Marine Corps 
Historical Center, History and 
Museums Division, Building 58, 
Washington Navy Yard, Washington, DC 
20374-0580.

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  If 
the benefit sought remains denied, a 
supplemental statement of the case 
should be provided to the veteran and 
his representative.  After the 
veteran and his representative have 
had an adequate opportunity to 
respond, the appeal should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




